Citation Nr: 0736445	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  04-31 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus, 
type II.

2.  Entitlement to service connection for status post 
cerebrovascular accident with left-sided hemiparesis, claimed 
as secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or at the housebound 
rate.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
March 1972.

This matter came to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  The veteran testified at 
a video conference hearing before the Board in April 2006.  
This matter was remanded in September 2006.

The issues of entitlement to service connection for status 
post cerebrovascular accident with left-sided hemiparesis, 
claimed as secondary to service-connected diabetes mellitus, 
type II, and entitlement to special monthly compensation 
based on the need for regular aid and attendance or at the 
housebound rate, are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the veteran if further action is required on his part.


FINDING OF FACT

Hypertension was not manifested during the veteran's military 
service or for many years thereafter, nor is hypertension 
otherwise related to the veteran's service-connected diabetes 
mellitus, type II.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, nor is hypertension proximately due to or caused by 
a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  Under the VCAA, VA has a duty 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The veteran's appeal stems from a 
June 2004 rating decision which denied service connection for 
hypertension.  Thereafter, in August 2004 and October 2006, a 
VCAA letter was issued to the veteran.  Collectively, the 
VCAA letters notified the veteran of what information and 
evidence is needed to substantiate his claim of service 
connection for hypertension, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in August 2004 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to initial certification of the veteran's 
claim to the Board.  Additionally, this matter was remanded 
in September 2006, and thereafter, the RO issued another VCAA 
letter to the veteran in October 2006.  The contents of these 
notices fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the issue of entitlement to 
service connection for hypertension would not be prejudicial 
to the claimant.  

In March and October 2006, the veteran was provided with 
notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite initial inadequate notice 
provided to the veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to service connection, 
any questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are post-
service VA and private treatment records.  There is no 
indication of relevant, outstanding records which would 
support the veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  

As will be discussed in detail below, the veteran has been 
afforded multiple VA examinations with regard to his claim of 
service connection for hypertension.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The examination reports obtained 
are thorough and contain sufficient information to decide the 
issue of entitlement to service connection for hypertension 
on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  
Thus, the Board finds that a further examination is not 
necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue of entitlement to service connection for hypertension.

II.  Criteria & Analysis

The veteran has specifically claimed that his hypertension 
was caused by or aggravated by his service-connected diabetes 
mellitus, type II.  Service connection is in effect for 
diabetes mellitus, type II, effective August 1972.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
hypertension, are presumed to have been incurred in service 
if manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7  Vet. App. 439 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

Service medical records do not reflect any diagnosis of or 
symptomatology related to hypertension.  On separation 
examination in March 1972, no defects or diagnoses were 
noted.  His blood pressure reading was 140/76.  

In April 2003, the veteran underwent a VA examination.  He 
reported that in 1973 on routine lab work with his private 
medical doctor he was told he had elevated blood sugars, and 
a diagnosis of diabetes mellitus, type II was rendered.  He 
reported taking oral medications continuously since that 
time.  He reported that approximately six to eight months 
prior he began taking medication for blood pressure.  He also 
gave a history of diabetic retinopathy, and peripheral 
vascular disease of the lower extremities.  Upon physical and 
diagnostic testing, the examiner diagnosed diabetes mellitus, 
type II, peripheral neuropathy, hypertension, peripheral 
vascular disease, and obesity.  The examiner opined that the 
hypertension was not related to his diabetes mellitus.

In February 2004, the veteran underwent another VA 
examination.  The examiner noted that the veteran had been 
treated for systemic diabetes since 1972 with oral 
medications, and was also being treated for hypertension, 
peripheral vascular disease and a left-sided paresis.  Upon 
physical and diagnostic testing, the examiner opined that 
there is no relationship whatsoever between his diabetes 
mellitus and hypertension.  The examiner stated that the 
veteran's diabetes mellitus is very well-controlled, he has 
entirely normal renal function, and nothing to suggest any 
complication of diabetes mellitus remotely connected to 
hypertension.  

In May 2007, the veteran underwent a VA examination.  The 
examiner noted review of the claims folder, obtained a 
medical history, and conducted physical and diagnostic 
examinations, including lab testing.  The examiner diagnosed 
diabetes mellitus, hypertension, and residuals of cerebral 
vascular accident with dense hemiparesis.  The examiner noted 
that the veteran reported a diagnosis of hypertension some 
time in 2001, however, review of the claims folder revealed 
notations with elevated blood pressures as early as 1993.  
The examiner noted that at the time of the examination, the 
veteran had no symptoms of hypertension.  The examiner noted 
that renal panel glucose was 175 and CO2 was 23 with an 
otherwise normal renal panel.  The examiner opined that the 
veteran has normal renal function and thus hypertension is 
not secondary to or exacerbated by his diabetes.

Based upon a review of the entire evidence of record, there 
is no probative medical evidence to support that the 
veteran's hypertension was caused by his diabetes mellitus, 
or aggravated by his diabetes mellitus.  As noted, service 
connection for diabetes mellitus has been in effect since 
1972.  Hypertension was apparently diagnosed in 2001; 
however, the Board acknowledges the May 2007 examiner's 
notation that there were high blood pressure readings as 
early as 1993.  Service medical records are negative for any 
diagnoses or symptomatology related to hypertension, and as 
noted the veteran has not claimed that such disability is 
etiologically related to his period of active service.  
Moreover, there is no medical evidence showing that 
hypertension manifested itself to a degree of 10 percent or 
more within one year from the date of separation from active 
service; thus, hypertension may not be presumed to have had 
its onset in service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  

There is no medical evidence of record to support the 
veteran's contention that his hypertension is due to his 
diabetes mellitus.  The April 2003, February 2004, and May 
2007 VA examiners all opined that the veteran's hypertension 
was not caused by his diabetes mellitus.  In stating such 
opinion, the February 2004 examiner explained that the 
veteran's diabetes mellitus is very well-controlled, he has 
entirely normal renal function, and nothing to suggest any 
complication of diabetes mellitus remotely connected to 
hypertension.  Likewise, the May 2007 VA examiner also 
determined that in light of his normal renal function, 
hypertension was not caused by or exacerbated by his diabetes 
mellitus.  The Board accepts such opinions as being the most 
probative medical evidence on the subject, as they were based 
on a review of all historical records, a thorough 
examination, and a rationale was provided for such opinions.  
See Boggs v. West, 11 Vet. App. 334, 343 (1998).  Given the 
depth of the examination reports, and the fact that such 
opinions were based on a review of the applicable record, the 
Board finds such opinions probative and material to the 
veteran's claim.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  The veteran's representative has suggested that the 
May 2007 VA physician's assistant was not qualified to offer 
an opinion in this case; however, the Board finds that such 
opinion is competent and consistent with the previous 
findings of the February 2004 VA physician.  See Cox v. 
Nicholson, 20 Vet. App. 563 (2007).  Moreover, there is no 
opinion to the contrary with regard to the etiology of his 
hypertension.  

There is otherwise no evidence of record, other than the 
veteran's contentions, that his hypertension is related to 
his service-connected diabetes mellitus.  As the veteran is 
not a medical expert, he is not competent to express an 
authoritative opinion on this issue.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).

In summary, there is no medical evidence to support the 
veteran's contention that his hypertension is due to or 
aggravated by his service-connected diabetes mellitus.  Thus, 
service connection for hypertension is not warranted.  This 
is a case where the preponderance of the evidence is against 
the claim and the benefit of the doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).


ORDER

Entitlement to service connection for hypertension is not 
warranted.  To this extent, the appeal is denied.


REMAND

The veteran claims that his status post cerebrovascular 
accident (CVA) is as a result of his service-connected 
diabetes mellitus, type II.  As noted hereinabove, a 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection on the basis of aggravation is permitted under 38 
C.F.R. § 3.310, and compensation is payable for that degree 
of aggravation of a non-service- connected disability caused 
by a service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  

In September 2006, the Board remanded the issue of 
entitlement to service connection for status post CVA with 
left-sided hemiparesis, on the basis that although the claims 
folder contained opinions regarding the etiology of his 
status post CVA; however, none of the examiners had provided 
a rationale for such opinions.  Specifically, a February 2004 
VA physician opined that the veteran's stroke and CVA are not 
related to his diabetes mellitus, but did not offer a 
rationale for any such opinion.  In April 2006 
correspondence, the veteran's treating physician offered an 
opinion that the veteran's diabetic disease was a major risk 
factor in him suffering a stroke several years prior; 
however, did not provide a rationale for such opinion.  In 
May 2006 correspondence, the veteran's treating neurologist 
offered an opinion that the veteran's diabetes may have 
contributed to his CVA.  The neurologist, however, did not 
offer a rationale for any such opinion.  In May 2007, a VA 
physician offered an opinion that the veteran's CVA was 
caused by his hypertension, and was less likely than not 
caused or aggravated by his diabetes mellitus, type II.  
Although the examiner noted that diabetes mellitus only 
carries a 1.0 to 1.6 risk factor for CVA, the examiner did 
not otherwise offer a rationale for his opinion that the 
veteran's CVA was not caused or aggravated by his diabetes 
mellitus.  In Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand by the Board confers, as a matter of 
law, the right to compliance with the remand instructions.  
It was further held that where the remand orders of the Board 
are not complied with, the Board errs in failing to ensure 
compliance.  In light of the foregoing, this matter must be 
remanded again for the actions set forth below.

The Board believes that the issue of entitlement to special 
monthly compensation (SMC) based on the need for regular aid 
and attendance or at the housebound rate should be viewed as 
inextricably intertwined with the issue of entitlement to 
service connection for status post CVA, as the outcome of the 
service connection issue could impact the SMC issue.  
Accordingly, appellate consideration of the SMC issue is 
deferred pending adjudicative action on the service 
connection issue. 

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for a 
VA examination with an appropriate 
specialist to determine the nature and 
etiology of his claimed status post 
cerebrovascular accident with left sided 
hemiparesis.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner.  Any medically 
indicated special tests should be 
accomplished, and all special test and 
clinical findings should be clearly 
reported.  After reviewing the claims 
file and examining the veteran, the 
examiner should opine as to the whether 
is it is at least as likely as not (a 50% 
or higher degree of probability) that his 
cerebrovascular accident with left sided 
hemiparesis was caused by or aggravated 
by his service-connected diabetes 
mellitus, type II.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.  If 
any opinion cannot be provided without 
resort to speculation, the examiner 
should so indicate.

2.  After completion of the above, the RO 
should review the expanded record, and 
readjudicate the issues of entitlement to 
service connection for status post 
cerebrovascular accident with left sided 
hemiparesis, and entitlement to special 
monthly compensation based on the need 
for regular aid and attendance or at the 
housebound rate.  If the claims remain 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


